In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 18-2634 & 18-3129
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                v.

CHRISTOPHER DAVIS and MAURICE GREER,
                                  Defendants-Appellants.
                    ____________________

        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
      No. 1:15-cr-00184-SEB-MJD — Sarah Evans Barker, Judge.
                    ____________________

   ARGUED DECEMBER 3, 2019 — DECIDED MARCH 20, 2020
               ____________________

   Before WOOD, Chief Judge, and HAMILTON and SCUDDER,
Circuit Judges.
   WOOD, Chief Judge. Christopher Davis and Maurice Greer
were charged with robbing two diﬀerent Walmarts in Indiana
over a four-month period. A jury convicted both of them, and
they now challenge the suﬃciency of the evidence underlying
their convictions. Because a rational jury could have found
each one guilty beyond a reasonable doubt, we aﬃrm.
2                                      Nos. 18-2634 & 18-3129

                               I
   According to the government’s evidence at trial, Davis
met Deidre Orkman, an assistant manager at an Indianapolis
Walmart, in early 2015 while he was shopping at the store. The
pair soon began dating. During the course of their relation-
ship, Orkman often discussed her job with Davis, and she re-
vealed to Davis what she knew about Walmart’s policies and
procedures for handling cash. Armed with this inside infor-
mation, Davis hatched a plan to rob the Indianapolis Walmart
with two of his cousins—Greer and Darryl Williams.
   Before the first robbery, Orkman met with Davis and
Greer to discuss logistics. She told Davis and Greer that a Sun-
day night or Monday morning would be the best time to rob
the store because a large amount of cash from the weekend
would remain on hand. Davis and Greer took Orkman’s ad-
vice. On the morning of Monday, June 8, 2015, the two
dropped Orkman oﬀ at the Indianapolis Walmart for her
morning shift. Amanda Greene and Jana West were working
alongside Orkman that morning at the store’s customer ser-
vice area.
    Orkman, Greene, and West testified about the following
events, most of which were also captured on security cameras.
Greer, who had been lurking behind the sunglasses rack, en-
tered the customer service area and pointed a gun at West and
Orkman. They then proceeded to the cash room, and Greene
(who was already in the cash room) and Orkman started load-
ing cash into bags. West was crying and shaking in fear. Once
the cash was in the bags, Greer used duct tape to restrain
West, Greene, and Orkman. Greer then left the Walmart with
the bags of cash and returned to the car where Davis was wait-
ing. Hours later, Davis took photographs of a large amount of
Nos. 18-2634 & 18-3129                                       3

cash spread on a table, and Davis gave Orkman $1,500 for her
role in the robbery.
    Apparently satisfied that the Indianapolis Walmart was a
good target, Davis soon decided to rob it again. He discussed
his plans with Williams (his cousin and Greer’s brother) and
Orkman. Orkman originally was “okay with it,” but later told
Davis that she wanted out. Davis informed Orkman that the
robbers would kill her if she told anyone. Davis and Williams
then moved forward with their plans for the second robbery.
    Williams testified about the details of the second robbery.
Orkman was working the overnight shift from August 27–28,
2015. Davis drove Williams to the Indianapolis Walmart and
gave him a gun to use during the robbery. Williams entered
the store and hid inside the restroom before calling Davis.
Next, Davis called Orkman to see if she was working at the
front of the store. Orkman testified that she received a phone
call from Davis, who told her to “[g]et ready,” which she un-
derstood to mean that the robbery was about to take place.
   Williams left the bathroom, found Orkman, showed her
the handgun, and demanded that Orkman take him to the
cash room. Orkman testified that she thought she would be
shot if she did not comply. Security video captured the fol-
lowing events. Just after midnight on August 28, Orkman and
Williams entered the cash room, and Williams gathered cash
from the counter. Orkman opened the safe and removed bun-
dles of cash, which Williams placed into his bags. Williams
then restrained Orkman’s hands with zip ties and bound Ork-
man’s mouth with duct tape. Williams walked out of the store
and went to a nearby apartment parking lot where Davis was
waiting.
4                                      Nos. 18-2634 & 18-3129

    Later that day, Davis paid $8,000 in cash for a white Land
Rover, which he purchased from a used car dealership. The
car dealer testified that the cash was in low-denomination
bills, principally $5 and $20. The Indianapolis Metropolitan
Police Department (“IMPD”) suspected that the June 8 and
August 28 robberies were related, and Orkman was a person
of interest because she had worked during both of the rob-
beries even though they occurred during diﬀerent shifts.
While conducting surveillance on Orkman, an IMPD oﬃcer
noticed Davis’s Land Rover parked outside of Orkman’s
apartment. The oﬃcer learned that the Land Rover had been
purchased on August 28—the same day as the second rob-
bery—and obtained a court order to place a GPS tracking de-
vice on it.
   Soon after, Davis began planning for yet another Walmart
robbery, this time at a store in Kokomo, Indiana. Davis re-
cruited his friend, Tyrone Townsell, by telling him about the
June 8 robbery. Townsell testified about the following events.
On the night of September 13, 2015, Davis and Greer picked
up Townsell in Indianapolis, and the trio, with Davis driving
the GPS-tracked Land Rover, drove north to Kokomo. Greer
and Townsell entered the store around midnight but left after
noticing that it was still full of customers. A few hours later,
Greer and Townsell entered the store a second time, after 3:00
a.m. on September 14, while employees Lucy Bishop and Tom
Johnson were working.
    Bishop, Johnson, and Townsell added the following de-
tails, most of which were also captured on video. Greer held
a gun up to Johnson, and after Bishop approached, Greer told
Johnson and Bishop to stay quiet. Bishop unlocked the cash
room, and Greer and Townsell followed the employees
Nos. 18-2634 & 18-3129                                         5

inside. Greer and Townsell ordered Johnson to open a safe
and load cash into a suitcase inside a shopping cart; he com-
plied. Greer also grabbed bundles of cash. Greer displayed the
handgun to Johnson and Bishop and made them kneel in the
back room, where he restrained them with duct tape and zip
ties. Townsell carried the cash out of the store in the suitcase,
with Greer following close behind. They returned to Davis’s
Land Rover and drove back to Indianapolis via back roads in
the hope of avoiding any police oﬃcers. The trio went to Da-
vis’s apartment, and Greer took photographs of the cash sit-
ting on the table in the apartment. The photographs were ul-
timately retrieved from Greer’s phone.
    The GPS tracking device allowed the IMPD to pinpoint the
location of the Land Rover after the department received an
alert about the Kokomo Walmart robbery. Oﬃcers arrested
Davis, Greer, and Townsell during a traﬃc stop in Indianap-
olis. Inside Davis’s Land Rover, law enforcement found a gun,
two stashes of cash ($23,862 and $9,088) in a green bag in the
cargo area, and $17,020 in a bag on the front passenger floor-
board. At the time of the arrest, Greer had $8,205 in his pocket
and Davis had $1,958 in his.
   The police also executed a search warrant for Davis’s
apartment. They found a bag of quarters stamped “Walmart
5804,” which was the unique store number of the Indianapolis
Walmart. Oﬃcers also found ammunition, additional cash,
and the suitcase taken from the Kokomo Walmart; that suit-
case still had the Walmart store tag attached to it. The FBI de-
termined that the robbers had stolen, in total, about $225,000
from the Walmart stores.
   The government eventually obtained a third superseding
indictment against Davis, Greer, Williams, Townsell, and
6                                         Nos. 18-2634 & 18-3129

Orkman. With respect to Davis and Greer, the government
charged the following:


 Count Violated      Robbery Robbery                Defendant
       Statute –     Date    Location
       18 U.S.C.
 1     § 1951        6/8/15          Indianapolis   Davis, Greer
 2       § 924(c)    6/8/15          Indianapolis   Davis, Greer
 3       § 1951      8/28/15         Indianapolis   Davis
 4       § 924(c)    8/28/15         Indianapolis   Davis
 5       § 1951      9/14/15         Kokomo         Davis, Greer
 6       § 924(c)    9/14/15         Kokomo         Davis, Greer
 7       § 922(g)    9/14/15         Kokomo         Greer
 8       § 1951(a)   6/8/15 –        Indiana        Davis, Greer
                     9/15/15


   Davis and Greer proceeded to a jury trial, and the jury
found each man guilty on all counts as charged. The district
court denied Davis’s and Greer’s Rule 29 motions for judg-
ment of acquittal, finding that suﬃcient evidence was pre-
sented at trial to sustain each of the charged oﬀenses.
                                II
    We review a trial court’s ruling on a Rule 29 motion de
novo, asking only “whether evidence exists from which any
rational trier of fact could have found the essential elements
of a crime beyond a reasonable doubt.” United States v. Doody,
600 F.3d 752, 754 (7th Cir. 2010). “Reversal under this
Nos. 18-2634 & 18-3129                                         7

standard is rare because we defer heavily to the jury’s find-
ings and review evidence in the light most favorable to the
government.” United States v. Johnson, 874 F.3d 990, 998 (7th
Cir. 2017). We will reverse only when no rational trier of fact
could have found the defendant guilty. Id.
                               A
    Davis contends that there was insuﬃcient evidence for his
convictions on Counts 1, 3, and 4. We start with Count 1,
which charges Davis with interference with interstate com-
merce by robbery, in violation of 18 U.S.C. § 1951, in connec-
tion with the June 8 robbery of the Indianapolis Walmart. Da-
vis argues that the evidence at trial failed to link him to the
June 8 robbery. He asserts that the government did not oﬀer
any testimony from any witnesses of the robbery that estab-
lished his presence at the Indianapolis Walmart on June 8.
Moreover, he was never identified as a person who entered
the Walmart and held up the employees in exchange for
money.
    Davis, however, was charged with all three Walmart rob-
beries as an aider and abettor. See 18 U.S.C. § 2(a). Aiding and
abetting requires that a person (1) act in furtherance of the of-
fense (2) with the intent to help the oﬀense’s commission.
United States v. Rivera, 901 F.3d 896, 901 (7th Cir. 2018). The
government is not required to prove that the defendant as-
sisted every element of the underlying oﬀense. United States
v. Woods, 148 F.3d 843, 850 (7th Cir. 1998). Instead, it must
show only that the defendant “contributed at least one act of
aﬃrmative assistance.” Id.
  Although Davis might not have physically entered the
Walmart during the robbery, the government provided ample
8                                      Nos. 18-2634 & 18-3129

evidence that he aﬃrmatively assisted in at least one way.
Orkman testified that Davis was the getaway driver for the
June 8 robbery, and Davis also drove Orkman and Greer to
the store. When an armed robbery defendant acts with
knowledge, “merely transporting the robber and the firearm
to the scene of the crime amounts to facilitation suﬃcient to
support the jury verdict.” Id. at 848.
    Other evidence also supports the jury’s determination that
Davis participated in robbing the Indianapolis Walmart on
June 8. Location data from Davis’s phone placed him near the
Indianapolis Walmart around the time of the robbery. Photo-
graphs were recovered from Davis’s phone, including some
from June 8 depicting a large amount of cash spread on his
living room table. Orkman testified that Davis gave her $1,500
for her role in the June 8 robbery. Moreover, when Davis’s
apartment was searched, the bag of quarters recovered was
stamped “Walmart 5804,” which was the unique store num-
ber of the Indianapolis Walmart. Although the bag of quarters
could have been stolen during the second Indianapolis
Walmart robbery, the “jury did not need to look at the evi-
dence for each robbery ‘in isolation from the others.’” Rivera,
901 F.3d at 901. It could consider evidence of Davis’s actions
during the other robberies to infer reasonably that Davis par-
ticipated in the June 8 robbery. Id. A reasonable jury could
conclude, as this jury did, that Davis was guilty beyond a rea-
sonable doubt on Count 1.
    We now turn to Counts 3 and 4. Count 3 charged Davis
with interference with interstate commerce by robbery, in vi-
olation of 18 U.S.C. § 1951. Count 4 charged Davis with using,
carrying, or brandishing a firearm during a crime of violence,
Nos. 18-2634 & 18-3129                                          9

in violation of 18 U.S.C. § 924(c). Both counts refer to the Au-
gust 28 robbery of the Indianapolis Walmart.
    Davis’s argument for Count 3 focuses on the statutory def-
inition of robbery. Section 1951 defines robbery as “the un-
lawful taking or obtaining of personal property from the per-
son or in the presence of another, against his will, by means
of actual or threatened force, or violence, or fear of injury, im-
mediate or future, to his person or property, or property in his
custody or possession … .” 18 U.S.C. § 1951(b)(1). Davis ar-
gues that the government’s evidence did not show that “ac-
tual or threatened force” was used during the August 28 rob-
bery.
    His argument rests on Orkman’s advance knowledge of
the robbery, because she was the only Walmart employee pre-
sent at the time of the robbery. Davis claims that the video
evidence shows Orkman looking relaxed as she helped Wil-
liams gather cash from the safe. Davis highlights that Wil-
liams was also relaxed, even setting down his gun as he was
collecting and bundling the money. Because Orkman showed
no fear during the robbery and Williams was relaxed, Davis
argues, Orkman was a co-conspirator and the government did
not provide suﬃcient evidence of “actual or threatened force”
for the conviction on Count 3.
    The jury, however, reasonably drew a diﬀerent inference
from Williams’s and Orkman’s testimony. Williams testified
that when he pulled a gun on Orkman, it was a threat. Ork-
man also testified that she thought Williams would shoot her
if she did not comply with his demands. In addition, before
the August 28 robbery, Orkman told Davis that she no longer
wanted to be involved in future robberies, and Davis told her
that if she said anything, “they will kill you.” This evidence
10                                     Nos. 18-2634 & 18-3129

contradicts Davis’s assertion that Orkman was a “relaxed” co-
conspirator. Whether or not Orkman was a co-conspirator in
the August 28 heist, there was ample testimony supporting a
finding that she feared injury during the robbery and that her
fear was reasonable. See United States v. Mitov, 460 F.3d 901,
907 (7th Cir. 2006) (stating that a fear of economic harm need
only be reasonable for Hobbs Act extortion). We see no reason
to disturb the jury’s conclusion on Count 3.
   Count 3 served as the predicate oﬀense to convict Davis
on Count 4. Davis argues that since there was insuﬃcient ev-
idence to sustain his Count 3 conviction, we should vacate his
conviction on Count 4. Because we find that suﬃcient evi-
dence supports Davis’s conviction on Count 3, we also aﬃrm
the jury’s verdict on Count 4.
                              B
    We now turn to Greer. Greer argues that the government
presented insuﬃcient evidence for his convictions on Counts
1 and 5. Both counts charge Greer with interference with in-
terstate commerce by robbery, in violation of 18 U.S.C. § 1951.
Count 1 refers to the June 8 robbery of the Indianapolis
Walmart, and Count 5 refers to the September 14 robbery of
the Kokomo Walmart.
    Greer contends that his brother, Williams, was responsible
for both robberies. He claims that Williams was therefore mo-
tivated to blame anyone else and lied during his testimony.
Because of the similarities in their height and complexion,
Greer claims that he was an easy target for that blame. More-
over, Greer argues, Williams faced a life sentence if he failed
to cooperate, so he could not be a reliable witness.
Nos. 18-2634 & 18-3129                                        11

    Williams, however, was not the only witness to identify
Greer. Greer’s co-conspirators also testified against him. Ork-
man identified Greer as the gunman in the June 8 robbery,
and Townsell identified Greer as the gunman in the Septem-
ber 14 robbery. Greer claims that his co-conspirators’ identifi-
cations are also not persuasive because of their plea agree-
ments, but Greer forgets about the Walmart employees who
testified. Greene, an employee at the Indianapolis Walmart
when it was robbed, testified that Greer was the gunman in
the June 8 robbery, and Johnson, an employee at the Kokomo
Walmart when it was robbed, testified that Greer was a robber
in the September 14 robbery. “It is the jury’s job, and not ours,
to gauge the credibility of the witnesses and decide what in-
ferences to draw from the evidence.” United States v. Steven-
son, 680 F.3d 854, 857 (7th Cir. 2012). “We do not second guess
such determinations on appeal.” Id. The jury believed that
Greer, and not Williams, was the gunman in both robberies,
and we will not question that decision.
     Furthermore, the eyewitness identifications are not the
only evidence supporting Greer’s conviction. The jury saw the
surveillance videos of the June 8 and September 14 robberies,
and although details of the perpetrators’ faces were not en-
tirely clear, the jury was entitled to find that each video cor-
roborated the identifications. In addition, for the September
14 robbery, location data from Greer’s phone placed him in
the vicinity of the Kokomo Walmart at the time of the crime.
Greer also photographed large amounts of cash after the Sep-
tember 14 robbery, and these photographs were recovered
from his phone. Moreover, when the Land Rover was
stopped, Greer had $8,205 in his pocket, and a bag of $17,020
was at the floor of the front passenger seat where he had been
sitting. Based on this corroborating evidence, the jury was
12                                     Nos. 18-2634 & 18-3129

entitled to conclude that Greer was guilty beyond a reasona-
ble doubt on Counts 1 and 5.
     We therefore AFFIRM the judgments of the district court.